Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Independent Claim 1, line 9, “a measurement head”;
Claim 8, line 1, “a workpiece”;
Claim 11, lines 2-3, “a movement of the workpiece”;
Independent Claim 19, line 2, “a workpiece”.
No new matter should be entered.
                Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jordil et al. (US 7,676,942 B2).
             With respect to independent Claim 1, Jordil et al. disclose(s): A coordinate measuring machine (column 1, lines 12-15) for measuring coordinates or properties of a workpiece (201 in Fig. 3), the coordinate measuring machine comprising:  an extended stylus (Fig. 2) comprising an extension element (123 in Fig. 2) and a connection element (100 in Fig. 2), wherein the extension element comprises: a carrier portion mounted at the connection element so as to be rotatable about an axis of rotation (149 in Fig. 2), and on a side remote from the connection element (Fig. 2), a shaft portion that is aligned so as to deviate from the axis of rotation (shaft portion of 123 in Fig. 2); and a measurement head to which the extended stylus is attached (120 in Fig. 2), wherein the measurement head is configured to measure deflections of the stylus resulting from contacts of the extended stylus to the workpiece (column 3, lines 38-43).

With respect to Claim 2, Jordil et al. teach(es) the coordinate measuring machine of independent Claim 1. Jordil et al. further disclose(s): wherein the extended stylus is connected to the measurement head via an articulated positioning device (500 in Fig. 2).

With respect to Claim 3, Jordil et al. teach(es) the coordinate measuring machine of Claim 2. Jordil et al. further disclose(s): wherein the positioning device comprises a receptacle element configured to receive the connection element of the extended stylus (60 in Fig. 2).

With respect to Claim 4, Jordil et al. teach(es) the coordinate measuring machine of independent Claim 1. Jordil et al. further disclose(s): wherein the extended stylus comprises a probing contact element arranged at an end of the shaft portion (120 in Fig. 2).

With respect to Claim 5, Jordil et al. teach(es) the coordinate measuring machine of Claim 4. Jordil et al. further disclose(s): wherein the probing contact element lies on the axis of rotation (Fig. 2).

With respect to Claim 6, Jordil et al. teach(es) the coordinate measuring machine of independent Claim 1. Jordil et al. further disclose(s): wherein the connection element of the extended stylus is attached to the measurement head via an articulated positioning device (500 in Fig. 2).

With respect to Claim 7, Jordil et al. teach(es) the coordinate measuring machine of independent Claim 1. Jordil et al. further disclose(s): wherein the connection element is configured as a rotary plate (149 in Fig. 2).

With respect to Claim 8, Jordil et al. teach(es) the coordinate measuring machine of independent Claim 1. Jordil et al. further disclose(s): A method for measuring coordinates or properties of a workpiece using the coordinate measuring machine to measure the workpiece (Fig. 2); and measuring deflections of the extended stylus resulting from the contacts of the extended stylus to the workpiece (column 3, lines 38-43).

With respect to Claim 9, Jordil et al. teach(es) the coordinate measuring machine method of Claim 8. Jordil et al. further disclose(s): wherein the deflections are measured in a Cartesian manner (column 5, lines 64-67).

With respect to Claim 10, Jordil et al. teach(es) the coordinate measuring machine method of Claim 8. Jordil et al. further disclose(s): wherein a rotational movement of the extension element of the extended stylus is controlled on the basis of a movement of the measurement head (Fig. 2).

With respect to Claim 11, Jordil et al. teach(es) the coordinate measuring machine method of Claim 8. Jordil et al. further disclose(s): wherein a rotational movement of the extension element of the extended stylus is controlled on the basis of a movement of the workpiece (Fig. 1).

With respect to Claim 12, Jordil et al. teach(es) the coordinate measuring machine method of Claim 8. Jordil et al. further disclose(s): wherein an angular position of the axis of rotation of the extended stylus is changed for the measurement on the workpiece (Fig. 2).

With respect to Claim 13, Jordil et al. teach(es) the coordinate measuring machine method of Claim 8. Jordil et al. further disclose(s): wherein an angular position of the axis of rotation of the extended stylus is measured continuously (Fig. 2).

	With respect to independent Claim 14, Jordil et al. disclose(s): An extended stylus for a coordinate measuring machine (column 1, lines 12-15) for measuring coordinates or properties of a workpiece (201 in Fig. 3), the extended stylus configured to be attached to a measurement head of the coordinate measuring machine (120 in Fig. 2), the extended stylus comprising:  a connection element (100 in Fig. 2); and an extension element (123 in Fig. 2) comprising: a carrier portion mounted at the connection element so as to be rotatable about an axis of rotation (149 in Fig. 2), and on a side being remote from the connection element (Fig. 2), a shaft portion that is aligned so as to deviate from the axis of rotation (shaft portion of 123 in Fig. 2).

With respect to Claim 15, Jordil et al. teach(es) the coordinate measuring machine of independent Claim 14. Jordil et al. further disclose(s): a probing contact element arranged at an end of the shaft portion (120 in Fig. 2).

With respect to Claim 16, Jordil et al. teach(es) the coordinate measuring machine of Claim 15. Jordil et al. further disclose(s): wherein the probing contact element lies on the axis of rotation (Fig. 2).

With respect to Claim 17, Jordil et al. teach(es) the coordinate measuring machine of independent Claim 14. Jordil et al. further disclose(s): wherein the connection element of the extended stylus is configured to be attached via an articulated positioning device to the measurement head (500 in Fig. 2).

With respect to Claim 18, Jordil et al. teach(es) the coordinate measuring machine of independent Claim 14. Jordil et al. further disclose(s): wherein the connection element is configured as a rotary plate (149 in Fig. 2).

	With respect to independent Claim 19, Jordil et al. disclose(s): An extended stylus for a coordinate measuring machine (column 1, lines 12-15) for measuring coordinates or properties of a workpiece (201 in Fig. 3), the extended stylus comprising: a carrier portion mounted at the connection element so as to be rotatable about an axis of rotation (149 in Fig. 2), and on a side being remote from the connection element (Fig. 2), a shaft portion that is aligned so as to deviate from the axis of rotation (shaft portion of 123 in Fig. 2); and a probing contact element arranged at an end of the shaft portion (120 in Fig. 2), wherein the probing contact element lies on the axis of rotation (Fig. 2). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to coordinate measuring machines:  Brenner et al. (US 10,794,678 B2); Ruck (US 8,365,426 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
03 November 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855